DETAILED ACTION
In the response filed January 5, 2021, Applicant amended claims 21, 22, 31, and 32.  Claims 1-20, 27, 37, 41, and 43 are previously canceled. Claims 21-26, 28-36, and 38-40, 42, and 44 are pending in the current application.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 22, 24, 25, 28-32, 34, 35, 38-40, 42, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 2012/0116868 A1) in view of Beguin (US 8,949,353 B1).

Regarding claims 21 and 31, Chin discloses a method for determining a response to an electronic message, the method comprising: 
receiving, by a processor, the electronic message, the electronic message having a content (Paragraph [0089]: the iPath system receives the different web pages with messages and content specific to each of the distinct paths); 
receiving, by the processor and from a database, a plurality of subscriber records (Paragraph [0056]: using inference, navigation, self-identification, and other scoring parameters, the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media)), 
determining, by the processor and based on the subscriber profile and the assigned subscriber type, a subscriber response to the electronic message (Paragraph [0056]: Understanding source and segment, the iPath system assesses each visitor's adherence to a path); and 
sending, by the processor and to a remote device, the subscriber response information, the remote device to send, via a computer network, the electronic message to a plurality of subscribers at subscriber domain addresses that are the one of the first domain address and the second domain address (Paragraphs [0099] and [0142]: model changes and simulations complete before actual deployment of marketing campaign).
Chin discloses the limitations above.  Chin does not explicitly disclose:
wherein each subscriber record includes 
a subscriber profile including profile information related to a plurality of subscriber domain addresses a subscriber uses to receive the electronic message, wherein the plurality of subscriber domain addresses include at least a first domain address and a second domain address, the first domain address being a different domain address type than the second domain address, wherein the different 
an assigned subscriber type including subscriber information related to a type of communication device the subscriber uses to interact with the electronic message, and a type of user interface the subscriber uses to interact with the electronic message;
producing, by the processor, subscriber response information about the subscriber response to the electronic message, the subscriber response information including a determination that more subscriber responses are likely to be received in response to sending the electronic message
 to one of the first domain address and the second domain address, than 
to the other of the first domain address and the second domain address.
Beguin teaches:
wherein each subscriber record includes 
a subscriber profile including profile information related to a plurality of subscriber domain addresses a subscriber uses to receive the electronic message, wherein the plurality of subscriber domain addresses include at least a first domain address and a second domain address, the first domain address being a different domain address type than the second domain address, wherein the different domain address type is a domain address type from one of the group of an e-mail account domain, a social media account domain and a mobile communication device account domain (Fig. 5; Column 9, lines 49-55: Winston's messaging application 120 is configured with two messaging accounts including a "work" account, which is provided by the D.gov domain, and a "personal" account provided by the A.com domain. Winston may thus send an email using his work or his personal account. As shown here, Winston is thus affiliated with the A.com and the D.gov domains), and 
an assigned subscriber type including subscriber information related to a type of communication device the subscriber uses to interact with the electronic message, and a type of user interface the subscriber uses to interact with the electronic message (Column 9, lines 47-49: Winston uses his user device102 such as a laptop to run the messaging application 120, such as a mail client);
producing, by the processor, subscriber response information about the subscriber response to the electronic message, the subscriber response information including a determination that more by looking at the destination domain "C.gov" in the email 502 to be sent, a correspondence between email message and the work mes sage account of "W@D.gov" may be determined, and the work message account selected for sending the email. In contrast, the A.com and the B.com may be determined to be strongly associated…the messaging account determination module 122 may use the personal email account for messages to the B.com domain).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Chin to disclose subscriber profiles, an assigned subscriber type, and producing subscriber response information as taught by Beguin because it would have effectively improved the electronic message campaign optimization.  Chin discloses a system and computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution (Chin Abstract). Using the systems of messaging account selection of Beguin would improve message responses by ensuring messages are sent to the most relevant users.
Regarding claims 22 and 32, Chin discloses herein the subscriber profiles further include profile information comprising at least one of an identity of a good or a service, an existence of a membership in a loyalty program, an existence of a social media account, an existence of a relationship with a company via the social media account, a number of times of accessing electronic messages, a number of time of opening the electronic messages, a number of times of clicking a link within the electronic messages, a number of times of replying to the electronic messages, a number of times of joining mailing lists, a number of social media account friends, an age, or a gender (Paragraph [0056]:click-through).
Regarding claims 24 and 34, Chin discloses wherein the assigned subscriber type further includes subscriber information comprising at least one of an open rate, a click rate, a conversion rate, an open, a click on a link, a purchase, a completion of a survey, or a performance of an act to unsubscribe (Paragraph [0058]:payoffs).
Regarding claims 25 and 35, Chin discloses wherein each of the plurality of subscriber records have a third category of information determined from the profile information and the subscriber information (Paragraph [0056]).
Regarding claims 28 and 38, Chin discloses wherein the content comprises at least one of information about a sale for a particular good or service or an advertisement for the particular good or service with a picture illustrating the particular good or service being used (Paragraph [0084]: drug for pharmaceutical company).
Regarding claims 29 and 39, Chin discloses further comprising determining, by the processor and in response to at least one of the subscriber responses to the electronic message being to open the electronic message, a further subscriber response based on the electronic message having been opened, the further subscriber response including at least one of a click on a link, a purchase, a completion of a survey, or a performance of an act to unsubscribe (Paragraph [0150]: The visitors who visited the Coupon step, 31% of them made a purchase at the sale1 step but only 83% of those who made the purchase chose to opt in at the Opt In1 step).
Regarding claims 30 and 40, Chin discloses wherein the determining the further subscriber response is based on additional information in the content, the additional information based on the electronic message having been opened (Paragraph [0150]).
Regarding claims 42 and 44, Chin discloses wherein the social media account domain comprises at least one of a Twitter® account, a Facebook® account, or a LinkedIn® account (Paragraph [0055]).

Claims 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 2012/0116868 A1) in view of Beguin (US 8,949,353 B1) in view of Reynolds et al. (US 2008/0065471 A1).

Regarding claims 23 and 33, Chin, in view of Beguin, does not explicitly disclose:

Reynolds teaches:
wherein the subscriber profiles further include profile information comprising a Boolean value comprising at least one of the existence of the membership in the loyalty program, the existence of the social media account, or the existence of the relationship with the company via the social media account (Paragraph [0771] and [0849]: Boolean answers for interview questions pertaining to customer loyalty).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Chin, in view of Beguin, to disclose the subscriber profiles further include profile information comprising a Boolean value comprising at least one of the existence of the membership in the loyalty program, the existence of the social media account, or the existence of the relationship with the company via the social media account as taught by Reynolds because it would have effectively improved the electronic message campaign optimization.  Chin, in view of Beguin, discloses a system and computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution (Chin Abstract). Using the method and system for determining strategies for increasing loyalty of a population to an entity of Reynolds would optimize the development of marketing and communication strategies.
     


Claims 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 2012/0116868 A1) in view of Beguin (US 8,949,353 B1) in view of Shoolman et al. (US 2012/0079484 A1).

Regarding claims 26 and 36, Chin, in view of Beguin, does not explicitly disclose:
wherein the database is maintained in a data structure server.

wherein the database is maintained in a data structure server (Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Chin, in view of Beguin, to include the database is maintained in a data structure server as taught by Shoolman in order to provide support for various types of abstract data structures such as strings and hashes.ikm  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621